United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-41205
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HOWARD LEE CHANEY, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. V-01-CR-2-ALL
                      --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Howard Lee Chaney, Jr., appeals his sentence for conspiracy

to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A) and 21 U.S.C. § 846.   Chaney argues that the district

court clearly erred in finding that he was accountable for 1400

grams of cocaine base.

     A district court enjoys broad discretion in deciding what

testimony to credit for purposes of making sentencing findings.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41205
                                  -2-

United States v. Cooper, 274 F.3d 230, 240 (5th Cir. 2001).

Since the district court held Chaney responsible only for drug

quantities directly attributable to him, it was not required to

find that the re-sale of the cocaine base by his associates was

foreseeable.     The district court was not required to limit

Chaney’s accountability to those drugs that had been re-sold.

     The district court’s finding that Chaney was responsible for

1400 grams of crack cocaine was not clearly erroneous.     United

States v. Ramirez, 271 F.3d 611, 612 (5th Cir. 2001).

     AFFIRMED.